Citation Nr: 0721648	
Decision Date: 07/19/07    Archive Date: 08/02/07

DOCKET NO.  04-20 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for chronic vertigo.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel 


INTRODUCTION

The veteran served on active duty from February 1957 to March 
1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2003 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for bilateral hearing loss and chronic 
vertigo.


FINDINGS OF FACT

1.  The veteran's bilateral hearing loss first manifested 
after his separation from service and is unrelated to his 
service or to any incident therein.

2.  The veteran's chronic vertigo first manifested after his 
separation from service and is unrelated to his service or to 
any incident therein.


CONCLUSIONS OF LAW

1.  The veteran's bilateral hearing loss was not incurred in 
or aggravated by his active service.  38 U.S.C.A. §§ 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309 (2006).  

2.  The veteran's chronic vertigo was not incurred in or 
aggravated by his active service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2006).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Disability which is proximately due to or the 
result of a disease or injury incurred in or aggravated by 
service will also be service-connected.  38 C.F.R. § 3.310.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  See 
also Degmetich v. Brown, 104 F.3d 1328 (1997); Cuevas v. 
Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  Service connection for certain chronic 
diseases, including hearing loss and vertigo, will be 
rebuttably presumed if they are manifest to a compensable 
degree within one year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.   

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.30(d). 

1.  Bilateral Hearing Loss 

The veteran's service medical records are negative for any 
complaints or treatment for hearing loss.  On separation 
examination in February 1962, the veteran's audiometric 
examination results were recorded as -10 at 500 Hertz, -10 at 
1000 Hertz, 0 at 2000 Hertz, 5 at 3000 Hertz, and 20 at 4000 
Hertz for the right ear, and as -5 at 500 Hertz, -10 at 1000 
Hertz, -5 at 2000 Hertz, 0 at 3000 Hertz, and 10 at 4000 
Hertz for the left ear.  Service connection may not be 
established for disability due to impaired hearing unless the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or speech recognition scores using the Maryland CNC 
Test are less than 94 percent.  38 C.F.R. § 3.385.  Since the 
veteran's hearing was found to be within normal limits on 
separation and there were no recorded complaints during a 
five-year period of service, the Board finds that the weight 
of the evidence demonstrates that chronicity in service is 
not established in this case.  38 C.F.R. § 3.303(b).     

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the veteran's claim for service connection for 
bilateral hearing loss.  38 C.F.R. § 3.303(b).  The first 
post-service evidence of record of symptoms relating to 
hearing loss is a February 2000 private medical record where 
the veteran complained of experiencing hearing loss, ringing, 
fullness, and popping in his left ear over the previous two 
weeks.  He reported having been exposed to a lot of noise 
while working in the steel mills during his career.  He also 
stated that he has had his ears irrigated.  Examination 
revealed dullness and retraction to the left tympanic 
membrane, and the veteran's hearing appeared to be grossly 
down.  An audiometric examination revealed a mixed but 
primarily sensorineural hearing loss that was greater in the 
left ear and upper speech frequency and high frequencies.  
The speech recognition threshold for the right ear was 20 
decibels and 35 decibels for the left ear.  The speech 
discrimination score at the 40 decibels sensation level was 
80 percent in the right ear and 76 percent in the left ear.  
Maximum comfort level was 55 decibels in the right ear and 65 
decibels in the left ear.  Impedence audiometry revealed some 
decreased compliance in the left ear.  The diagnostic 
impressions were mixed hearing loss primarily sensorineural, 
greater in the left ear, tinnitus in the left ear, and left 
serous otitis media.  

In an October 2001 VA medical report, the veteran reported 
having hearing problems.  He reported fullness but no ringing 
in the ears and did not wear any hearing aids.  The veteran 
was referred for hearing tests.  In a February 2002 VA 
medical report, the veteran reported being prescribed several 
medications for an inner ear infection on the left side in 
early 2000.  The physician noted that the case history was 
positive for noise exposure.  The audiologic results showed 
mild to moderate sensorineural hearing loss in both ears.  
Good word recognition scores were obtained in both ears, and 
immitance results were Type A bilaterally consistent with 
normal middle ear function.  The physician recommended 
evaluation of amplification of both ears, and impressions 
were taken of both ears to fabricate hearing instruments.

An April 2002 VA medical report shows that the veteran was 
fitted with hearing aids.  In an August 2002 private medical 
report, the veteran denied having any hearing loss, tinnitus, 
ear infections, drainage, or pain.

An October 2002 VA medical report shows that the veteran did 
not wear his hearing aids full-time because he perceived that 
they aggravated his dizziness, for which he was taking 
medication.  The hearing aids were cleaned and found to be in 
good working condition.  Both ear canals were clear.  The 
veteran reported that his dizziness was triggered whenever 
his ears felt stopped up.  The physician recommended that the 
veteran wear one hearing aid to see if this alleviated the 
stopped up sensation and lessened the dizziness.  At no time 
did any treating provider relate the veteran's hearing loss 
to his period of active service.  

The veteran testified before the Board at a May 2007 video 
conference hearing.  Testimony revealed that the veteran was 
exposed to aircraft noise during service in Okinawa when he 
worked as a cook in the back kitchen.  He testified that his 
building was near the flight line.  He further testified that 
he hardly ever wore the hearing aids that the VA physicians 
prescribed to him because they set off his vertigo.  He 
reported that the doctor giving him his re-enlistment 
examination in 1959 told him he had a hearing impairment.  He 
also stated that six months after discharge, the company 
doctor at his job told him he had a hearing impairment as 
well.  The veteran testified that no doctor had given him an 
opinion on the source of his hearing loss.  He stated that he 
believed that the ear infections he had during his service 
overseas contributed to his hearing loss.  He further 
reported that his hearing loss had occurred gradually over 
the years and that it had worsened over the previous twelve 
years.    

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
In this case, the Board finds that the evidence is against a 
finding of a nexus between military service and the veteran's 
current bilateral hearing loss.  In addition, sensorineural 
hearing loss was not diagnosed within one year of separation, 
so presumptive service connection for hearing loss is not 
warranted.  

The veteran contends that his current hearing loss is related 
to his active service.  However, as a layperson, he is not 
competent to give a medical opinion on diagnosis, causation, 
or aggravation of a medical condition.  Bostain v. West, 11 
Vet. App. 124 (1998); Routen v. West, 142 F.3d. 1434 (Fed. 
Cir. 1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The Board acknowledges that the veteran is competent 
to give evidence about what he experienced.  Layno v. Brown, 
6 Vet. App. 465 (1994).  Competency must be distinguished 
from weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67 (1997).

The veteran contends that the evidence shows continuity of 
symptoms after discharge and supports his claim for service 
connection.  However, the first       post-service evidence 
of the veteran's hearing loss is in February 2000, 
approximately 38 years after his separation from service.  In 
view of the lengthy period without treatment, there is no 
evidence of a continuity of symptomatology, and this weighs 
heavily against the claim.  Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  

The Board finds that the preponderance of the medical 
evidence weighs against a finding that the veteran's hearing 
loss developed in service.  Therefore, the Board concludes 
that the bilateral hearing loss was not incurred in or 
aggravated by service.  As the preponderance of the evidence 
is against the claim for service connection, the benefit-of-
the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).
      
2.  Vertigo 

The veteran's service medical records are negative for any 
complaints or treatment for vertigo.  On separation 
examination in February 1962, the veteran's ears were found 
to have no abnormalities and he made no complaints regarding 
dizziness or loss of balance at that time.  Since the 
veteran's ears were found to be normal on separation and 
there were no recorded complaints during a five-year period 
of service, the Board finds that the weight of the evidence 
demonstrates that chronicity in service is not established in 
this case.  38 C.F.R. § 3.303(b).     

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the veteran's claim for service connection for 
chronic vertigo.  38 C.F.R. § 3.303(b).  The first post-
service evidence of record of symptoms relating to vertigo is 
an April 1989 private medical report where the veteran 
complained of feeling dizzy for the previous two days and 
stated that he thought it was due to his ears.  The physician 
noted that there was no positional vertigo, and the diagnosis 
was vestibular neuritis.  In a January 1990 private medical 
report, the veteran complained of cold symptoms and dizziness 
that he thought was due to his ears.  The physician found his 
ears to be clear and diagnosed him with bronchitis.  In a 
February 1991 private medical report, the veteran reported 
having a runny nose, headaches, and dizziness for the 
previous one and a half months.  The diagnosis was sinusitis 
and hypoplasia of the frontal sinuses.  

A February 2000 private medical report showed the veteran 
suffering from occasional dizziness, hearing loss, ringing, 
fullness, and popping in his left ear over the previous two 
weeks.  He reported having been exposed to a lot of noise 
while working in the steel mills during his career.  He also 
stated that he had had his ears irrigated.  Examination 
revealed dullness and retraction to the left tympanic 
membrane, and the veteran's hearing appeared to be grossly 
down.  The veteran was diagnosed with benign positional and 
episodic vertigo, primarily sensorineural mixed hearing loss 
that was greater in the left ear, tinnitus in the left ear, 
and left serous otitis media.  In a December 2000 private 
medical report, the veteran complained of headaches and 
dizziness.  The diagnosis was hypertension.  A July 2001 
private medical report showed the veteran suffering from 
dizziness when he first got up in the morning.  He reported 
that he had to sit in bed for a while because he felt 
nauseated, and this lasted for two to three hours.  The 
diagnosis was hypertension and vertigo.  

In an October 2001 VA medical report, the veteran underwent a 
new patient evaluation.  He reported experiencing vertigo at 
times but stated that it had not been as much of a problem 
over the previous year.  He stated that he took medication 
for his vertigo.  In an October 2002 VA medical report, the 
veteran went in for a follow-up for his hearing aids.  He 
reported that he did not wear his hearing aids full-time 
because he perceived that they aggravated his vertigo, for 
which he was taking medication.  The hearing aids were 
cleaned and found to be in good working condition.  Both ear 
canals were clear.  The veteran reported that his vertigo was 
triggered whenever his ears felt stopped up.  The physician 
recommended that the veteran wear one hearing aid to see if 
this alleviated the stopped up sensation and lessened the 
dizziness.

The veteran continued to suffer from intermittent dizziness 
and receive treatment for it in November 2003, May 2004, and 
November 2004.  The VA physician noted in November 2004 that 
the veteran had suffered from vertigo for 40 years and that 
he did not wear his hearing aids because they worsened his 
vertigo.

In a December 2004 private medical report, the veteran was 
evaluated for left knee pain.  The physician noted that the 
veteran had a history of vertigo and was currently on 
medication to treat it.  An August 2005 letter from a medic 
showed that he treated the veteran for a knee injury in 
Okinawa in 1958 after the veteran was pinned between the 
bumpers of two military vehicles.  The medic reported that at 
the same time, he had also treated the veteran with 
antibiotics for an ear problem involving dizziness, earache, 
and imbalance.  At no time did any treating provider relate 
the veteran's vertigo to his period of active service.       

The veteran testified before the Board in May 2007 at a video 
conference hearing.  Testimony revealed that the first time 
the veteran was treated for vertigo was in 1958 in Okinawa.  
He testified that he had trouble with dizzy spells during 
service and told of an unreported incident around 1961 where 
he fell in the mess hall and hurt his back due to his 
dizziness.  He reported that the doctors in the military did 
not diagnose him with vertigo and only said that he had an 
ear problem with stopped up ears and a runny nose.  He 
further testified that he had a job working on wiring harness 
after discharge from service and experienced dizziness so 
that he could not see the wires at times.  He stated that the 
company doctor informed him that he had vertigo and that it 
was probably due to all of the ear infections he suffered 
from in the past.  The veteran testified that there were 
periods of time where his vertigo would not bother him for 
six or seven months, and then there were periods where he 
would be unable to work because of it.  He stated that he had 
fallen numerous times from being dizzy and feeling 
imbalanced.

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  In this case, the Board finds that the evidence is 
against a finding of a nexus between military service and the 
veteran's current vertigo.  In addition, vertigo was not 
diagnosed within one year of separation, so presumptive 
service connection for chronic vertigo is not warranted.  

The veteran contends that his current vertigo is related to 
his active service.  However, as a layperson, he is not 
competent to give a medical opinion on diagnosis, causation, 
or aggravation of a medical condition.  Bostain v. West, 11 
Vet. App. 124, 127 (1998); Routen v. West, 142 F.3d. 1434 
(Fed. Cir. 1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Board acknowledges that the veteran is 
competent to give evidence about what he experienced.  Layno 
v. Brown, 6 Vet. App. 465 (1994).  Competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

The veteran contends that the evidence shows continuity of 
symptoms after discharge and supports his claim for service 
connection.  However, the first       post-service evidence 
of the veteran's chronic vertigo is in April 1989, 
approximately 27 years after his separation from service.  In 
view of the lengthy period without treatment, there is no 
evidence of a continuity of symptomatology, and this weighs 
heavily against the claim.  Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  

The Board finds that the preponderance of the medical 
evidence weighs against a finding that the veteran's chronic 
vertigo developed in service.  Therefore, the Board concludes 
that the chronic vertigo was not incurred in or aggravated by 
service.  As the preponderance of the evidence is against the 
claim for service connection, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in November 2002 and 
February 2003; rating decisions in January 2003 and April 
2003; a statement of the case in March 2004; and supplemental 
statements of the case in May 2004 and October 2004.  These 
documents discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the October 2005 supplemental statement of 
the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has not obtained a medical examination in 
relation to these claims because the evidence of record does 
not indicate that the appellant's diagnosed hearing loss and 
vertigo are the result of any event, injury, or disease in 
service.  See 38 C.F.R. § 3.159(c)(4) (2006).  Thus, the 
Board finds that VA has satisfied both the notice and duty to 
assist provisions of the law.  




ORDER

Service connection for bilateral hearing loss is denied.

Service connection for chronic vertigo is denied.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


